Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/137,533 filed 12/30/2020 has been examined.
In this Office Action, claims 1-33 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-33 of copending Application No. 14/284,370 . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Current Application
Application # 14/284,370
1. A method executed by one or more computing devices for generating a
headline, the method comprising:

identifying, by at least one of the one or more computing devices, a content section of a document;

selecting, by at least one of the one or more computing devices, a sentence in the content section based at least in part on a determination that the sentence,
separated from the text, is likely to attract users' attention based on historical
performance indicators on a specified content network;

extracting, by at least one of the one or more computing devices, a portion of the
sentence based at least in part on a trigger attribute correlated with positive headline
performance within the sentence; and
generating, by at least one of the one or more computing device, the headline based at least in part on the portion of the sentence.

2. The method of claim 1, wherein the one or more characteristics correlated with
headline performance comprise at least one of semantic characteristics and
grammatical characteristics.

3. The method of claim 1, wherein headline performance is measured by a
performance indicator.
4. The method of claim 3, wherein the performance indicator comprises at least
one of click-through rate, conversion to action, time spent on site, and download rate.
5. The method of claim 1, wherein selecting a sentence comprises:
scoring a plurality of sentences in the content section based at least in part on
the one or more characteristics correlated with headline performance, wherein each sentence is scored based on the occurrence of the one or more characteristics within
that sentence; and
selecting the sentence in the plurality of sentences based at least in part on the
score of the sentence.
6. The method of claim 1, wherein extracting a portion of the sentence
comprises:
identifying the trigger attribute within the sentence;
identifying at least one of a subject of the trigger attribute and an object of the
trigger attribute; and
extracting the portion of the sentence based at least in part on the location of the
trigger attribute and the location of at least one of the subject of the trigger attribute and
the object of the trigger attribute.
7. The method of claim 6, wherein at least one of the subject of the trigger
attribute and the object of the trigger attribute are identified based on rules relating to at
least one of syntax, parts-of-speech, grammar, and punctuation.
8. The method of claim 6, wherein the trigger attribute comprises at least one of a
verb and an adjective.
9. The method of claim 1, wherein generating the headline comprises:
removing one or more words from the portion of the sentence.
10. The method of claim 9, wherein the one or more words comprise at least one
of an adjective, an adverb, and a prepositional phrase.
11. The method of claim 1, wherein generating the headline comprises:
converting a verb in the portion of the sentence into either an active tense or a
gerund.
12. An apparatus for generating a headline comprising:
one or more processors; and
one or more memories operatively coupled to at least one of the one or more
processors and having instructions stored thereon that, when executed by at least one
of the one or more processors, cause at least one of the one or more processors to:
identify a content section of a document;
select a sentence in the content section based at least in part on a
determination that the sentence, separated from the text, is likely to attract users'
attention based on historical performance indicators on a specified content network;
extract a portion of the sentence based at least in part on a trigger
attribute correlated with positive headline performance within the sentence; and
generate the headline based at least in part on the portion of the
sentence.
13. The apparatus of claim 12, wherein the one or more characteristics
correlated with headline performance comprise at least one of semantic characteristics
and grammatical characteristics.
14. The apparatus of claim 12, wherein headline performance is measured by a
performance indicator.
15. The apparatus of claim 14, wherein the performance indicator comprises at
least one of click-through rate, conversion to action, time spent on site, and download
rate.
16. The apparatus of claim 12, wherein the instructions that, when executed by at
least one of the one or more processors, cause at least one of the one or more
processors to select a sentence further cause at least one of the one or more
processors to:
score a plurality of sentences in the content section based at least in part on the
one or more characteristics correlated with headline performance, wherein each
sentence is scored based on the occurrence of the one or more characteristics within
that sentence; and
select the sentence in the plurality of sentences based at least in part on the
score of the sentence.
17. The apparatus of claim 12, wherein the instructions that, when executed by at
least one of the one or more processors, cause at least one of the one or more
processors to extract a portion of the sentence further cause at least one of the one or
more processors to:
identify the trigger attribute within the sentence;
identify at least one of a subject of the trigger attribute and an object of the trigger
attribute; and
extract the portion of the sentence based at least in part on the location of the
trigger attribute and the location of at least one of the subject of the trigger attribute and
the object of the trigger attribute.
18. The apparatus of claim 17, wherein at least one of the subject of the trigger
attribute and the object of the trigger attribute are identified based on rules relating to at
least one of syntax, parts-of-speech, grammar, and punctuation.
19. The apparatus of claim 17, wherein the trigger attribute comprises at least
one of a verb and an adjective.
20. The apparatus of claim 12, wherein the instructions that, when executed by at
least one of the one or more processors, cause at least one of the one or more
processors to generate the headline further cause at least one of the one or more
processors to remove one or more words from the portion of the sentence.
21. The apparatus of claim 20, wherein the one or more words comprise at
least one of an adjective, an adverb, and a prepositional phrase.
22. The apparatus of claim 12, wherein the instructions that, when executed by at
least one of the one or more processors, cause at least one of the one or more
processors to generate the headline further cause at least one of the one or more
processors to convert a verb in the portion of the sentence into either an active tense or
a gerund.
23. At least one non-transitory computer-readable medium storing computerreadable
instructions that, when executed by one or more computing devices, cause at
least one of the one or more computing devices to:
identify a content section of a document;
select a sentence in the content section based at least in part on a determination
that the sentence, separated from the text, is likely to attract users' attention based on
historical performance indicators on a specified content network;
extract a portion of the sentence based at least in part on a trigger attribute
correlated with positive headline performance within the sentence; and
generate a headline based at least in part on the portion of the sentence.

24. The at least one non-transitory computer-readable medium of claim 23,
wherein the one or more characteristics correlated with headline performance comprise
at least one of semantic characteristics and grammatical characteristics.
25. The at least one non-transitory computer-readable medium of claim 23,
wherein headline performance is measured by a performance indicator.
26. The at least one non-transitory computer-readable medium of claim 25,
wherein the performance indicator comprises at least one of click-through rate,
conversion to action, time spent on site, and download rate.
27. The at least one non-transitory computer-readable medium of claim 23,
wherein the instructions that, when executed by at least one of the one or more
computing devices, cause at least one of the one or more computing devices to select a
sentence further cause at least one of the one or more computing devices to:
score a plurality of sentences in the content section based at least in part on the
one or more characteristics correlated with headline performance, wherein each
sentence is scored based on the occurrence of the one or more characteristics within
that sentence; and
select the sentence in the plurality of sentences based at least in part on the
score of the sentence.
28. The at least one non-transitory computer-readable medium of claim 23,
wherein the instructions that, when executed by at least one of the one or more
computing devices, cause at least one of the one or more computing devices to extract
a portion of the sentence further cause at least one of the one or more computing
devices to:
identify the trigger attribute within the sentence;
identify at least one of a subject of the trigger attribute and an object of the trigger
attribute; and
extract the portion of the sentence based at least in part on the location of the
trigger attribute and the location of at least one of the subject of the trigger attribute and
the object of the trigger attribute.
29. The at least one non-transitory computer-readable medium of claim 28,
wherein at least one of the subject of the trigger attribute and the object of the trigger
attribute are identified based on rules relating to at least one of syntax, parts-of-speech,
grammar, and punctuation.
30. The at least one non-transitory computer-readable medium of claim 28,
wherein the trigger attribute comprises at least one of a verb and an adjective.
31. The at least one non-transitory computer-readable medium of claim 23,
wherein the instructions that, when executed by at least one of the one or more
computing devices, cause at least one of the one or more computing devices to
generate the headline further cause at least one of the one or more computing devices
to remove one or more words from the portion of the sentence.
32. The at least one non-transitory computer-readable medium of claim 31,
wherein the one or more words comprise at least one of an adjective, an adverb, and a
prepositional phrase.
33. The at least one non-transitory computer-readable medium of claim 23,
wherein the instructions that, when executed by at least one of the one or more
computing devices, cause at least one of the one or more computing devices to
generate the headline further cause at least one of the one or more computing devices
to convert a verb in the portion of the sentence into either an active tense or a gerund.

1. A method executed by one or more computing devices for generating a headline, the method comprising:

identifying, by at least one of the one or more computing devices, a content section of a document;

selecting, by at least one of the one or more computing devices, a sentence in the content section based at least in part on a determination that the sentence,
separated from the text, is likely to attract users' attention based on historical
performance indicators on a specified content network;

extracting, by at least one of the one or more computing devices, a portion of the
sentence based at least in part on a trigger attribute correlated with positive headline
performance within the sentence; and
generating, by at least one of the one or more computing device, the headline based at least in part on the portion of the sentence.

2. The method of claim 1, wherein the one or more characteristics correlated with headline performance comprise at least one of semantic characteristics and grammatical characteristics.

3. The method of claim 1, wherein headline performance is measured by a performance indicator.
4. The method of claim 3, wherein the performance indicator
comprises at least one of click-through rate, conversion to action, time spent on site,
and download rate.
5. The method of claim 1, wherein selecting a sentence comprises:
scoring a plurality of sentences in the content section based at least in part on
the one or more characteristics correlated with headline performance, wherein each
sentence is scored based on the occurrence of the one or more characteristics within
that sentence; and
selecting the sentence in the plurality of sentences based at least in part on the
score of the sentence.
6. The method of claim 1, wherein extracting a portion of the sentence
comprises:
identifying the trigger attribute within the sentence;
identifying at least one of a subject of the trigger attribute and an object of the
trigger attribute; and
extracting the portion of the sentence based at least in part on the location of the
trigger attribute and the location of at least one of the subject of the trigger attribute and
the object of the trigger attribute.
7. The method of claim 6, wherein at least one of the subject of the
trigger attribute and the object of the trigger attribute are identified based on rules
relating to at least one of syntax, parts-of-speech, grammar, and punctuation.
8. The method of claim 6, wherein the trigger attribute comprises at
least one of a verb and an adjective.
9. The method of claim 1, wherein generating the headline comprises:
removing one or more words from the portion of the sentence.
10. The method of claim 9, wherein the one or more words comprise at
least one of an adjective, an adverb, and a prepositional phrase.
11. The method of claim 1, wherein generating the headline comprises:
converting a verb in the portion of the sentence into either an active tense or a
gerund.
12. An apparatus for generating a headline comprising:
one or more processors; and
one or more memories operatively coupled to at least one of the one or more
processors and having instructions stored thereon that, when executed by at least one
of the one or more processors, cause at least one of the one or more processors to:
identify a content section of a document;
select a sentence in the content section based at least in part on a
determination that the sentence, separated from the text, is likely to attract users'
attention based on historical performance indicators on a specified content network;
extract a portion of the sentence based at least in part on a trigger
attribute correlated with positive headline performance within the sentence; and
generate the headline based at least in part on the portion of the
sentence.
13. The apparatus of claim 12, wherein the one or more characteristics
correlated with headline performance comprise at least one of semantic characteristics
and grammatical characteristics.
14. The apparatus of claim 12, wherein headline performance is
measured by a performance indicator.
15. The apparatus of claim 14, wherein the performance indicator
comprises at least one of click-through rate, conversion to action, time spent on site,
and download rate.
16. The apparatus of claim 12, wherein the instructions that, when
executed by at least one of the one or more processors, cause at least one of the one or more processors to select a sentence further cause at least one of the one or more
processors to:
score a plurality of sentences in the content section based at least in part on the
one or more characteristics correlated with headline performance, wherein each
sentence is scored based on the occurrence of the one or more characteristics within
that sentence; and
select the sentence in the plurality of sentences based at least in part on the
score of the sentence.
17. The apparatus of claim 12, wherein the instructions that, when
executed by at least one of the one or more processors, cause at least one of the one
or more processors to extract a portion of the sentence further cause at least one of the
one or more processors to:
identify the trigger attribute within the sentence;
identify at least one of a subject of the trigger attribute and an object of the trigger
attribute; and
extract the portion of the sentence based at least in part on the location of the
trigger attribute and the location of at least one of the subject of the trigger attribute and
the object of the trigger attribute.
18. The apparatus of claim 17, wherein at least one of the subject of
the trigger attribute and the object of the trigger attribute are identified based on rules
relating to at least one of syntax, parts-of-speech, grammar, and punctuation.
19. The apparatus of claim 17, wherein the trigger attribute comprises
at least one of a verb and an adjective.
20. The apparatus of claim 12, wherein the instructions that, when
executed by at least one of the one or more processors, cause at least one of the one
or more processors to generate the headline further cause at least one of the one or
more processors to remove one or more words from the portion of the sentence.
21. The apparatus of claim 20, wherein the one or more words
comprise at least one of an adjective, an adverb, and a prepositional phrase.
22. The apparatus of claim 12, wherein the instructions that, when
executed by at least one of the one or more processors, cause at least one of the one
or more processors to generate the headline further cause at least one of the one or
more processors to convert a verb in the portion of the sentence into either an active
tense or a gerund.


23. At least one non-transitory computer-readable
medium storing computer-readable instructions that, when executed by one or more computing devices, cause at least one of the one or more computing devices to:
identify a content section of a document;
select a sentence in the content section based at least in part on a determination
that the sentence, separated from the text, is likely to attract users' attention based on
historical performance indicators on a specified content network;
extract a portion of the sentence based at least in part on a trigger attribute
correlated with positive headline performance within the sentence; and
generate a headline based at least in part on the portion of the sentence.

24. The at least one non-transitory computer-readable medium of claim
23, wherein the one or more characteristics correlated with headline performance
comprise at least one of semantic characteristics and grammatical characteristics.
25. The at least one non-transitory computer-readable medium of claim
23, wherein headline performance is measured by a performance indicator.
26. The at least one non-transitory computer-readable medium of claim
25, wherein the performance indicator comprises at least one of click-through rate,
conversion to action, time spent on site, and download rate.
27. The at least one non-transitory computer-readable medium of claim
23, wherein the instructions that, when executed by at least one of the one or more
computing devices, cause at least one of the one or more computing devices to select a
sentence further cause at least one of the one or more computing devices to:
score a plurality of sentences in the content section based at least in part on the
one or more characteristics correlated with headline performance, wherein each
sentence is scored based on the occurrence of the one or more characteristics within
that sentence; and
select the sentence in the plurality of sentences based at least in part on the
score of the sentence.
28. The at least one non-transitory computer-readable medium of claim
23, wherein the instructions that, when executed by at least one of the one or more
computing devices, cause at least one of the one or more computing devices to extract
a portion of the sentence further cause at least one of the one or more computing
devices to:
identify the trigger attribute within the sentence;
identify at least one of a subject of the trigger attribute and an object of the trigger
attribute; and
extract the portion of the sentence based at least in part on the location of the
trigger attribute and the location of at least one of the subject of the trigger attribute and
the object of the trigger attribute.
29. The at least one non-transitory computer-readable medium of claim
28, wherein at least one of the subject of the trigger attribute and the object of the
trigger attribute are identified based on rules relating to at least one of syntax, parts-of speech,
grammar, and punctuation.
30. The at least one non-transitory computer-readable medium of claim
28, wherein the trigger attribute comprises at least one of a verb and an adjective.
31. The at least one non-transitory computer-readable medium of claim
23, wherein the instructions that, when executed by at least one of the one or more
computing devices, cause at least one of the one or more computing devices to
generate the headline further cause at least one of the one or more computing devices
to remove one or more words from the portion of the sentence.
32. The at least one non-transitory computer-readable medium of claim
31, wherein the one or more words comprise at least one of an adjective, an adverb,
and a prepositional phrase.
33. The at least one non-transitory computer-readable medium of claim
23, wherein the instructions that, when executed by at least one of the one or more
computing devices, cause at least one of the one or more computing devices to
generate the headline further cause at least one of the one or more computing devices
to convert a verb in the portion of the sentence into either an active tense or a gerund.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
generating a headline based on a sentence portion by a computing device.
The limitation of generating a headline based on a sentence portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computing deivce language, “generating” in the context of this claim encompasses the user manually/mentally determining a generic headline
using generic a sentence portion. Similarly, the limitation(s) of identifying; selecting; and extracting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the computing device language, identifying; selecting; and extracting in the context of this claim encompasses the user manually generating a sentence portion based on   generic “attributes” correlated with further generic “headline performance”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) where generating headlines/sentence portions is a method of human activity in advertising/marketing activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using computing devices to perform both the identifying; selecting; and extracting and generating steps. The computing device(s) in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of generating headlines/sentence portions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device/processor to perform both the identifying; selecting; and extracting and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-11 are merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-11 are also directed towards nonstatutory subject matter.

As per independent claims 12 and 23, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e., apparatus/medium described in independent claims 12 and 23 do not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea.

Dependent claims 13-22 and 24-33 merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 13-22 and 24-33 are also directed towards non-statutory subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7,12-18, 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billawala et al., US 2012/0047131 A1, in view of Yih et al., US Pub. No. 2007/0112764 A1.  

As to claim 1 (and substantially similar claim 12 and claim 23), 
Billawala discloses a method executed by one or more computing devices for generating a headline, 
(Billawala [0018] An information retrieval system and computerbased method provide constructing a title for a search result summary of a document through title synthesis, wherein the title is suitable for use in assessing the relevance of the summarized document to a query.)

the method comprising:
identifying, by at least one of the one or more computing devices, a content section of a document;
(Billawala teaches indexing sections of a web page, i.e. identifying content sections see [0046] III.B. Title Component Classes [0047] In one embodiment, crawler/indexer module 406
and/or title synthesizer module 408 classifies each title component in the set of title components associated with a document into one or more of a plurality of pre-established title
component classes.;
see also [0051] Site Section Header: The section of the web site from which the document object is available for those web sites that arrange content into different sections. For example,
"BBCSomali.com I Wararka" is the site section header for "bbc.co.uk/somali".)

generating, by at least one of the one or more computing device, the headline based at least in part on the portion of the sentence
(Billawala [0071] Title component extractor/classifier module 501 defines a set of title components 412 that serve as the building blocks of titles. A task of title component extractor/classifier 501 is to obtain meaningful words and phrases (title components) for use by synthesizer 503 in constructing titles. According to one embodiment, extractor/classifier 501
obtains title components by parsing textual information sources and identifying and extracting meaningful words and phrases from the textual information sources and/or by having the title components provided as input to the extractor/ classifier 501. In one embodiment, title components provided as input serve as training data for an automated supervised machine learning algorithm that parses textual information sources to identify and extract title components.;
see also [0077] Defining a set of title components for the document object begins at step 601 with the title synthesis system obtaining a set of text strings for the document object from one or more textual information sources. ).

Billawala does not disclose:
selecting, by at least one of the one or more computing devices, a sentence in the content section based at least in part on a determination that the sentence, separated from the text, is likely to attract users' attention based on historical performance indicators on a specified content network;

however., Yih discloses:
selecting, by at least one of the one or more computing devices, a sentence in the content section 
(Yih teaches various sentence/portion splitting techniques see  [0071] Because a keyword should not cross sentence boundaries, a sentence splitter is applied to separate text in the same block into various sentences. To evaluate whether linguistic information can help keyword extraction, a state-of-the-art part-of-speech (POS) tagger is
applied and a pos tag of each word is recorded. Most words or phrases that are relevant are short noun phrases. Therefore, having this information available as a feature can be useful. Thus, a state-of-the-art chunker can be applied to detect base noun phrases in each web document.;
see also Yih teaches scanning particular portions, i.e. selecting a sentence see  [0028] In yet another example, the document 104 can be a word processing document, and the scanning component 102 can scan particular portions of the word processing document, such as highlighted portions, beginnings or ends of sections, beginning or ends of pages, beginnings or ends of paragraphs, text within the document associated with particular fonts, font sizes, and/or styles ( e.g., bold, underline, italicized).;
See also [0028] Thus the scanning component 102 can scan/extract any suitable portion or combination of portions of the document 104, and such portions or combinations thereof
can be defined depending on type of the document 104.;
see also [0047] The system 500 includes a scanning component 502 that receives an electronic document 504, wherein the electronic document 504 includes particular content 506 (e.g., sections, text, ... ). The scanning component 502 identifies portions of the content 506 and/or
extracts portions of the content 506 and relays identified and/or resultant portions to an analysis component 508.)

based at least in part on a determination that the sentence, separated from the text, is likely to attract users' attention based on historical performance indicators on a specified content network;
(Yih teaches using a click-through rate for extracting keywords or phrases, i.e. “historical performance indicators” [0047] Furthermore, the analysis component 508 can receive clickthrough data 513 and utilize such data in connection with extracting one or more of a keyword and a phrase from the electronic document 504. For example, the analysis component
508 can be utilized in connection with selling space to an advertiser, thus the click-through data 513 can be useful in connection with determining what types of advertisements to sell (based on the extracted keywords and/or phrases).;
See also [0031] Still more parameters that can be considered by the analysis component 108 include a click-through rate associated with keywords or phrases, whether particular punctuation marks are included within a phrase and/or surrounding a phrase, whether phrases are solely numeric (which tend to relate to poor queries), whether a long phrase and a short phrase included within the long phrase are located (if desired, only the long phrase can be returned as a possible query).;
See also [0064] The click-through information can also include global information that is
indicative of click-through rates for certain advertisements and/or query terms.)

extracting, by at least one of the one or more computing devices, a portion of the sentence based at least in part on a trigger attribute correlated with positive headline performance within the sentence; 
(Yih [0049] A keyword will typically cause something to be displayed: the word itself,
search results generated from the word; or an advertisement generated from the word. The system can monitor the click through rate of items associated with the keyword and use
this as an input to future keyword extraction. )

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply extraction and analysis with click through rates as taught by Yih since it was known in the art that extraction systems provide an the analysis component can receive clickthrough data and utilize such data in connection with extracting one or more of a keyword and a phrase from the electronic document where for example, the analysis component can be utilized in connection with selling space to an advertiser, thus the click-through data can be useful in connection with determining what types of advertisements
to sell (based on the extracted keywords and/or phrases). (Yih [0047]).


As to claim 2, Billawala discloses the method of claim 1, wherein the one or more characteristics correlated with headline performance comprise at least one of semantic characteristics and
grammatical characteristics (Billawalla [0046] III.B. Title Component Classes
[0047] In one embodiment, crawler/indexer module 406 and/or title synthesizer module 408 classifies each title component in the set of title components associated with a document
into one or more of a plurality of pre-established title component classes. The title component classes are generally based on the semantic types of title components available
from the textual information sources.).

As to claim 3, Yih discloses, under the rationale above, the method of claim 1, wherein headline performance is measured by a performance indicator (Yih [0064] The click-through
information can also include global information that is indicative of click-through rates for certain advertisements and/or query terms.).

As to claim 4, Yih discloses, under the rationale above, the method of claim 3, wherein the performance indicator comprises at least one of click-through rate, conversion to action, time spent on site, and download rate (Yih [0064] The click-through information can also include global information that is indicative of click-through rates for certain advertisements and/or query terms.).

As to claim 5, Billawala discloses, under the rationale above, the method of claim 1, wherein selecting a sentence comprises:
scoring a plurality of sentences in the content section based at least in part on the one or more characteristics correlated with headline performance, wherein each sentence is scored based on the occurrence of the one or more characteristics within that sentence; 
(Billawala [0073] The titles produced by synthesizer 503 for a document object, along with any  other titles produced for the document object by other systems, are scored and ranked by
scoring/ranking module 505. The best-scoring title is chosen as the title to present in the search result summary for the document object. Scoring/ranking module 505 can also score and rank the synthesized titles based on the query and the search result presentation constraints.)
and
selecting the sentence in the plurality of sentences based at least in part on the
score of the sentence
(Billawala [0073] The best-scoring title is chosen as the title to present in the search result summary for the document object. Scoring/ranking module 505 can also score and rank the synthesized titles based on the query and the search result presentation constraints.).

As to claim 6, Yih discloses under the rationale above, the method of claim 1, wherein extracting a portion of the sentence
comprises:
identifying the trigger attribute within the sentence;
(Yih [0041] Referring now to FIG. 3, an implicit query system 300 is illustrated. The system 300 includes a scanning component 302 that is utilized to extract information from
an electronic document 304. For instance, the document 304 can include content 306, such as text, metadata, images, objects, and the like, and the scanning component 302 can
be employed to extract and/or identify particular portions of the content 306. For instance, the scanning component 302 can identify text within metadata of a web document and/or
within a subject line of an email message and thereafter extract at least a portion of such text.)
identifying at least one of a subject of the trigger attribute and an object of the trigger attribute; 
(Yih [0041] For instance, the scanning component 302 can identify text within metadata of a web document and/or within a subject line of an email message and thereafter extract at least a portion of such text.;
See also [0036] The scanning component 202 can extract particular portions of the content 206 and deliver such portions to an analysis component 208. For example, the scanning component
202 can extract particular portions of the content 206 according to pre-specified rules, such as "extract first five words of every sentence,""extract words in a subject line, ""extract capitalized words,""extract words associated with a particular font," etc. These rules can be determined
through empirical data and/or designed for a particular application and/or user.)
and
extracting the portion of the sentence based at least in part on the location of the
trigger attribute and the location of at least one of the subject of the trigger attribute and
the object of the trigger attribute
(Yih [0041] For instance, the scanning component 302 can identify text within metadata of a web document and/or within a subject line of an email message and thereafter extract at least a portion of such text.; see also [0036]).

As to claim 7, Yih discloses the method of claim 6, wherein at least one of the subject of the trigger attribute and the object of the trigger attribute are identified based on rules relating to at
least one of syntax, parts-of-speech, grammar, and punctuation
(Yih [0071] The pre-processor first parses a web document and returns blocks of text in a body, hypertext information, and meta information in the header. Because a keyword should
not cross sentence boundaries, a sentence splitter is applied to separate text in the same block into various sentences. To evaluate whether linguistic information can help keyword
extraction, a state-of-the-art part-of-speech (POS) tagger is applied and a pos tag of each word is recorded. Most words or phrases that are relevant are short noun phrases. Therefore,
having this information available as a feature can be useful. Thus, a state-of-the-art chunker can be applied to detect base noun phrases in each web document.).

Referring to claim 13 this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 16.

Referring to claim 17, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 18.

Referring to claim 24, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 24.

Referring to claim 25, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 25.

Referring to claim 26, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 26.

Referring to claim 27, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 27.

Referring to claim 28, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 28. 

Referring to claim 29, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 29.


Claim(s) 8-11, 19-22, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billawala et al., US 2012/0047131 A1, in view of Yih et al., US Pub. No. 2007/0112764 A1, in view of Horowitz et al., Pub. No.: US 2005/0154580 A1. 
As to claim 8, Billawala/Yih do not disclose:
wherein the trigger attribute comprises at least one of a verb and an adjective;
However, Horowitz discloses: the method of claim 6, wherein the trigger attribute comprises at least one of a verb and an adjective
(Horowitz [0218] Next, at step 132, the verb phrases are identified in the parse tree. The verb phrases are extracted, and at step 134 are varied in accordance with verb variation rules. In one embodiment, the verb-variation rule comprises two parts, a left hand side and a right hand side. The left hand side of a verb-variation rule contains a POS tag, which is matched against POS
tags in the parse tree, and any matches cause the rule to be executed; 
see also [0036] In order to generate even more realistic natural language expressions, embodiments in accordance with the invention associate one or more adjectives with an identified noun phrase; ; see also [0163]).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply extraction as taught by Horowitz, since it was known in the art that extraction systems provide an extraction module with the capability to generate even more realistic natural language expressions, embodiments in accordance with the invention associate one or more adjectives with an identified noun phrase and the term extraction module may be operable to include in a general class of noun the following parts of speech: proper noun, singular of mass noun, plural noun, adjective, cardinal number, and adjective Superlative and thus, any parts of Speech miss-tagged using one or more of the foregoing list is tolerated and leads to a more robust automatic grammar generator. (Horowitz [0036-0037]).

As to claim 9, Horowitz discloses under the rational above the method of claim 1, wherein generating the headline comprises:
removing one or more words from the portion of the sentence
(Horowitz [0262] Appendix A; see also [0274] - remove word).

As to claim 10, Horowitz discloses under the rational above the method of claim 9, wherein the one or more words comprise at least one
of an adjective, an adverb, and a prepositional phrase
(Horowitz [0262] Appendix A, items 8 and 9 adjectives, items 20-22 adverbs; see also
[0268] pp Prepositional phrase).

As to claim 11, Horowitz discloses under the rational above the method of claim 1, wherein generating the headline comprises:
converting a verb in the portion of the sentence into either an active tense or a
gerund
(Horowitz [0039] Suitably, the tense of a verb phrase is modified to
generate one or more further verb phrases, providing yet
more realistic natural language expressions. For example, a stem of a verb may be
identified and an ending added to the stem in order to modify the verb tense. Another
way to modify the tense is to vary the constituents of the verb phrase, for example the
word "being" may be added before the past tense of a verb in the verb phrase.; see also
Table A para [0275] showing conversion of verbs to active tense examples and [0105]
For example, a verb tense may be changed. This changing or using different words is
undertaken by the morphological variation module 90, which includes a morphological
analysis unit 92 outputting headline chunks and variations, 94.; see also [0229] For
completeness, appendix C also includes a table (Table B) setting out the morphological
rule for adding "ing", as already described above. Additionally the relevant tables for
adding "ing" for a verb, third person singular present "VBZ", and verb, non-third person
singular present "VBP", respectively are included as tables C and D in Appendix C.).


Referring to claim 19, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 19.

Referring to claim 20, this dependent claim recites similar limitations as claim 9;
therefore, the arguments above regarding claim 9 are also applicable to claim 20.

Referring to claim 21, this dependent claim recites similar limitations as claim 10;
therefore, the arguments above regarding claim 10 are also applicable to claim 21.

Referring to claim 22, this dependent claim recites similar limitations as claim 11;
therefore, the arguments above regarding claim 11 are also applicable to claim 22.

Referring to claim 30, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 30.

Referring to claim 31, this dependent claim recites similar limitations as claim 9;
therefore, the arguments above regarding claim 9 are also applicable to claim 31.

Referring to claim 32, this dependent claim recites similar limitations as claim 10;
therefore, the arguments above regarding claim 10 are also applicable to claim 32.

Referring to claim 33, this dependent claim recites similar limitations as claim 11;
therefore, the arguments above regarding claim 11 are also applicable to claim 33.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yehaskel et al., US Pub No. 2017/0262881 A1, teaches methods that are provided to select potential titles for online content using search query logs from web search service providers . A plurality of search queries are collected from one or more web search service providers . A lifetime value is determined for each of the search queries . Potential titles are then selected from the plurality of search queries using selection criteria including the lifetime value of the
search queries . The potential titles can then be provided to content developers who develop online content based on the potential titles;
Reitter et al., US Pub. No. 2011/0055195 A1, teaches a method for keyword extraction and contextual advertisement generation are disclosed. The system in an example embodiment includes a keyword extraction service to receive from a consumer application a request for activation of a keyword extraction service via an application progrannning interface, the request including an identity of a content source, the request further including an identification of a particular extraction process to be used by the keyword extraction service on the identified content source; determine if the keyword extraction service has already processed the identified content source and retained extracted keywords in a data store; extract keywords from the
identified content source using the particular extraction process identified in the request; and make the extracted keywords accessible to the consumer application;
Calvert et al., US Patent 8,543,453, teaches a publication evaluation subsystem generates publication scores for publications. Each publication score is indicative of an expected performance for content that is presented with the publication. The publication scores are generated relative to a baseline performance measure. The baseline performance measure has a value that is indicative of an expected performance of any selected content presented with any publication in the content network. More than one publication score can be generated for each publication, with each publication score being indicative of the performance of a subgroup
of content items that are presented with the publication. The sub-group of content items can include content items that each share a common characteristic. For example, a publication
score can be generated for a sub-group of content items that are associated with common targeting criteria ( e.g., keywords);
Baratloo et al., US Patent No. 8,326,806, teaches a set of one or more candidate parameters associated with a content item is identified. A subset of the one or more candidate parameters is determined. Performance statistics associated with the one or more candidate parameters in the subset are monitored, and the set of one or more candidate parameters or the subset of the one or more candidate parameters are modified based on the performance statistics;
Cui et al. US Pub. No. 2005/0021397 A1 content-targeting ad system is provided with a user
behavior ( e.g., selection ( e.g., click), conversion, etc.) feedback mechanism. The performance of individual ads, or groups of ads, may be tracked on a per document (e.g. per
URL) and/or on a per host (e.g. per Website) basis. The performance of ad targeting functions may also be tracked on a per document, and/or per host basis. Such user behavior feedback data may be processed (e.g., aggregated) into useful data structures. Such user behavior feedback data (raw or processed) may then be used in a content-targeting ad system to improve ad quality, improve user experience, and/or maximize revenue; and
Updupa et al., US Pub. No. 2013/0132364 A1, teaches various technologies described herein pertain to suggesting context dependent keywords for advertising. A set of seed queries can be identified from a context, where the context is a source keyword, a search query, a category, or a landing page. Moreover, the set of seed queries can be inputted to a search engine. A predetermined number of web pages returned by the search engine upon executing the set of seed queries can be retrieved. Candidate keywords can be extracted from the web pages returned by the search engine. Further, keywords from the candidate keywords can be
selected from the candidate keywords based on relevance scores of the candidate keywords. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152